DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Claims 1-3, 6, and 8 have been amended, and claims 4 and 9 canceled as requested in the amendment filed on July 13, 2021. Following the amendment, claims 1-3, 6, 8, 15, 18-24, 27, 29-33, 35, 37-39, 41, 42, 44, 47, 48, 51-55, 62-70, 74 and 87 are pending in the instant application.
2.	Claims 31-33, 35, 37, 51-54 and 67 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in Paper filed on March 19, 2020.
3.	Claims 1-3, 6, 8, 15, 18-24, 27, 29, 30, 38, 39, 41, 42, 44, 47, 48, 55, 62-66, 68-70, 74 and 87 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on July 13, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 6, 8, 15, 18-24, 27, 29, 30, 38, 39, 41, 42, 44, 47, 48, 55, 62-66, 68-70, 74 and 87 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements for reasons of records in sections 7 and 8 of Paper mailed on April 29, 202 and in section 8 of Paper mailed on January 13, 2021. 
At p. 14-16 of the Response, Applicant submits that the recited chimeric receptors meet the written description requirement, cites MPEP 2163 and refers to the specification at [0182]-[0185]. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
Claims 1, 6, 8, 15, 18-24, 27, 29, 30, 38, 39, 41, 42, 44, 47, 48, 55, 62-66, 68-70, 74 and 87 specifically require possession of the molecular embodiments termed chimeric receptors comprising a ligand-binding domain, which is an anti-amyloid beta single-chain variable fragment, a transmembrane and a signal domains, both “from a DAP12 protein”, wherein the chimeric receptor is suitable to prevent, reduce risk and treat a neurological disease, disorder, or injury upon its clinical administration as well as for testing efficacy of therapeutic delivery of cells to a central nervous system for the same clinical benefit.  The claims do not require that these receptors possess any particular conserved structure or other disclosed distinguishing feature.  Thus, the claims are drawn to a genus of molecular embodiments that is defined only by 
MPEP §2163(I)(A) states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming.  From the specification, it is clear that Applicant has possession of chimeric receptors exemplified within [0182]-[0185].  The claims, however, are not limited to only these particular embodiments. The claims specifically require the claimed receptors to share some degree of structural similarity to DAP12 protein while maintaining the utility requirement(s).  The specification only describes preferred embodiments of the claimed genus and fails to teach or describe the full genus as in claims.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a reference to a partial structure.  There is not even identification of any particular portion of the structure that must be conserved to carry the function as identified by the disclosure. The 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of chimeric receptors, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
At pp. 17-20, Applicant argues that the specification fully describes how to construct the vectors and make the claimed chimeric receptors and further that, “with respect to methods of 
With respect to claim breadth, the standard under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the enablement scope of the claims, the teachings of the specification are to be taken into account because the claims are to be given their broadest reasonable interpretation that is consistent with the specification (see MPEP 2111 [R-1], which states that claims must be given their broadest reasonable interpretation“During patent examination, the pending claims must be "given *>their< broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969)”. 
As such, the broadest reasonable interpretation of the claimed invention is that it allows production of chimeric receptors, which are not adequately described, see earlier, to be used in pharmaceutical compositions to prevent, reduce risk and treat any neurological disease, disorder, or injury and for testing efficacy of therapeutic delivery of cells to a central nervous system, and 
Further, in making a determination of whether the application complies with the enablement requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, each claimed invention must be evaluated to determine whether there is sufficient guidance provided and supported by working examples to inform a skilled artisan how to use the claimed invention without undue experimentation. In the instant case, as fully explained earlier, the specification provides no guidance on how to use the claimed chimeric receptors in any meaningful clinical or testing protocol, and no evidence or sound scientific reasoning that would support reasonable expectation of success if practiced according to claims.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a 
The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed methods without first making a substantial inventive contribution to perfect the method and complete the invention. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
7.	Claims 1, 6, 8, 15, 18-24, 27, 29, 30, 38, 39, 41, 42, 44, 47, 48, 55, 62-66, 68-70, 74 and 87 are rejected. Claims 2 and 3 are objected to for being dependent from a rejected claim but would be allowable if rewritten or amended in independent format. No claim is allowed.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

September 14, 2021